DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballu (US 8,905,325).
Regarding claim 1, Ballu discloses a coating device comprising: a rotatable shaft (6); a tubular outer member (100) connected to a leading end side of the rotatable shaft (Figure 2); and an inner member (200) connected to the rotatable shaft (6) and the outer member (100) for concurrent rotation therewith (Column 3, lines 54-59 and Column 5, lines 31-33), wherein the inner member (200) comprises: 
a tubular body portion (Figure 2, the body of member 200 is tubular) connected to the rotatable shaft and the outer member (Column 5, lines 31-33) and including an annular opening portion (the open space within member 200) continuous with a coating diffusion face (202) which is an inner peripheral face of the outer member (Figure 2); 
a disk-shaped lid portion (7) provided inside the opening portion and including an outer peripheral edge portion having a diameter smaller than that of the opening portion (Figure 2); 
and a support portion (Examiner’s Annotated Figure 1) connecting the lid portion to the body portion (Figure 2), 
wherein:
a coating reservoir portion (the space within elements 71), which is a space where a coating supplied from a rotatable shaft side accumulates (Column 5, lines 52-58, The size of the orifice is smaller, causing an accumulation, which provides for some of the fluid to be directed to the volume V1) , is formed between a face on the rotatable 
an annular slit (Examiner’s Annotated Figure 1) for guiding the coating from the coating reservoir portion to the coating diffusion face, is formed between the outer peripheral edge portion of the lid portion and the opening portion (Examiner’s Annotated Figure 1),
the support portion is provided radially inward of the slit as viewed along an axial direction (Figure 2), and
a radial distance, from an axis of the rotatable shaft to the radially outer surface of the support portion is shorter than a radial distance from the axis to the annular slit (Figure 2).

    PNG
    media_image1.png
    691
    898
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

Regarding claim 2, Ballu further discloses wherein: 
the lid portion and the support portion are an integral member (Figure 2),
the tubular body portion is a member separate from the lid portion and the support portion (Column 4, lines 10-12, the members are separate components joined together), 
the support portion comprises: a cylindrical coupling portion (Examiner’s Annotated Figure 1) connected to the tubular body portion (Examiner’s Annotated Figure 1); and a plurality of support pillar portions (71) extending along the axial direction and connecting the coupling portion to the lid portion (Figure 2), and
the coupling portion is provided closer to the rotational axis than the slit along the axial direction (Figure 2).
Regarding claim 5, Ballu discloses a coating device comprising: 
a housing (2);
a non-rotatable feed tube (5) disposed within the housing (Figure 1)
a rotatable shaft (6) surrounding the feed tube and coaxial therewith (Figures 1 and 2); 
a rotary head comprising a bell-shaped outer member (100) connected to an outer end of the rotatable shaft (Figure 2, Column 3, lines 54-59 and Column 5, lines 31-33) and having an inner coating diffusion face (102), and an inner member (200), wherein the rotatable inner member comprises:
a tubular body portion connected to the rotatable shaft (6) and the outer member (100) for concurrent rotation therewith (Column 3, lines 54-59 and Column 5, lines 31-33), the tubular body portion having an annular opening formed therein (Figure 2, the open space within member 200) which is continuous with the coating diffusion face (202); 

a support portion (Examiner’s Annotated Figure 1) connecting the lid portion to the body portion (Figure 2), 
wherein:
a coating reservoir portion (the space within elements 71), which is a space where a coating supplied from a rotatable shaft side of accumulates (Column 5, lines 52-58, The size of the orifice is smaller, causing an accumulation, which provides for some of the fluid to be directed to the volume V1) is formed between the outer peripheral edge portion of the lid portion and the opening portion (figure 2), 
an annular passage (Examiner’s Annotated Figure 1, annular slit) for guiding the coating from the coating reservoir portion to the coating diffusion face, is formed between the outer peripheral edge portion of the lid portion and the opening portion (Examiner’s Annotated Figure 1), and
the support portion is provided racially inward of the slit as viewed along an axial direction (Figure 2).
Regarding claim 6, Ballu further discloses wherein: 
the lid portion and the support portion are formed together as an integral member (Figure 2),
the tubular body portion is a member separate from the lid portion and the support portion (Column 4, lines 10-12, the members are separate components joined together), 
the support portion comprises: a cylindrical coupling portion (Examiner’s Annotated Figure 1) connected to the tubular body portion (Examiner’s Annotated Figure 
the coupling portion is provided closer to the rotational axis than the slit along the axial direction (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ballu in view of Schaupp (6,793,150).
Claims 3 and 7, Ballu further teaches wherein the opening portion (the open space within member 200) is formed on a leading end side of the tubular body portion (Figure 2),
an annular base end portion extending along a face perpendicular to the rotatable shaft is formed on a based end side of the tubular portion (body portion) (Examiner’s Annotated Figure 1),
and the coupling portion is connected to an inner peripheral face of the base end portion (Examiner’s Annotated Figure 2)
But fails to teach a plurality of tool holes is formed on the rotatable shaft side of the base end portion (of the body portion).
However, Schaupp teaches an annular base end portion (base portion of 68) 
a plurality of tool holes (item 70) is formed on the rotating shaft side of the base end portion (formed through both sides).
.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ballu in view of Kon (US 5,897,060).
Regarding claims 4 and 8, Ballu discloses the coating device according to claims 1 (and 5), but fails to disclose a device wherein the disk-shaped lid portion has a rear face with a central conical face thereon for guiding the coating in the coating reservoir portion.
Kon discloses a coating device wherein a lid portion (5) has a rear face with a central conical face thereon for guiding the coating in the coating reservoir portion (Figure 3, The conical portion protrudes from the rear face of the lid portion to lead fluid into the openings 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ballu with the disclosures of Kon, providing the disk-shaped lid portion to further include on its rear face a central conical face thereon for guiding the coating in the coating reservoir portion (Kon, Figure 3, The conical portion protrudes from the rear face of the lid portion to lead fluid into the openings 10), as the configuration would allow for a known technique to improve or utilize a similar device for predictable results, namely provision of fluid to the outlets for discharge.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752                                                                                                                                                                                            
/STEVEN M CERNOCH/            Primary Examiner, Art Unit 3752